As will appear from our opinion rendered on the suggestion of error herein (201 Miss. 423, 30 So. 2d 74, 75) "if the accused had not denied having made any confession at all, we would feel constrained to reverse the conviction herein because of the fact that" his confession was not freely and voluntarily made. But we were of the opinion that having denied making the confession he could not at the same time contend that it was made under the inducement of fear. The Supreme Court of the United States in reversing our judgment affirming this case, held that we were wrong in this and that the appellant's denial of having made the confession does not bar him from objecting to its introduction in evidence on the ground that it was not free and voluntary. Therefore, *Page 265 
in obedience to the judgment of that Court rendered herein and its mandate thereon the judgment of the court below will be reversed and the cause remanded to it for further proceedings not inconsistent with this opinion.
So ordered.